15‐1845‐cv 
     Botta v. Colvin 
      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1          At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3   York, on the 19th day of October, two thousand sixteen. 
 4    
 5           PRESENT:        PIERRE N. LEVAL,   
 6                           RAYMOND J. LOHIER, JR., 
 7                                Circuit Judges, 
 8                           EDWARD R. KORMAN, 
 9                                District Judge.*   
10           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           GIULIA BOTTA, 
12    
13                                            Plaintiff‐Appellant, 
14                                     
15                                    v.                                                  No. 15‐1845‐cv 
16                                                                                         
17           CAROLYN W. COLVIN,   
18           COMMISSIONER OF SOCIAL SECURITY,     
19    
20                                            Defendant‐Appellee.** 
21           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

     *  Judge Edward R. Korman, of the United States District Court for the Eastern District of New York, 
     sitting by designation. 
      

     ** The Clerk of the Court is directed to amend the official caption to conform to the caption above.

                                                          1
 1          
 2         FOR APPELLANT:                           SARAH H. BOHR, Bohr & Harrington, 
 3                                                  LLC, Atlantic Beach, FL; Jeffrey 
 4                                                  Delott, Law Offices of Jeffrey Delott, 
 5                                                  Jericho, NY. 
 6          
 7         FOR APPELLEE:                            VARUNI NELSON (Arthur Swerdloff, 
 8                                                  Dara A. Olds, on the brief), Assistant 
 9                                                  United States Attorneys, for Robert L. 
10                                                  Capers, United States Attorney, 
11                                                  Eastern District of New York, 
12                                                  Brooklyn, NY.     
13    
14         Appeal from a judgment of the United States District Court for the Eastern 

15   District of New York (Sandra J. Feuerstein, Judge). 

16         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

17   AND DECREED that the judgment of the District Court is AFFIRMED. 

18         Giulia Botta appeals from a judgment of the United States District Court for 

19   the Eastern District of New York (Feuerstein, J.), which dismissed her complaint 

20   seeking disability insurance benefits under the Social Security Act and granted 

21   judgment on the pleadings to the Commissioner of Social Security.    We note at 

22   the outset that, in lieu of pursuing her case in district court, Botta could have 

23   obtained re‐adjudication of her claim by a different Administrative Law Judge 

24   (“ALJ”) pursuant to the settlement in Padro v. Astrue, No. 11 Civ. 1788, 2013 WL 

25   5719076 (E.D.N.Y. Oct. 18, 2013) (Amon, J.)—a class action complaining of 


                                                2
 1   systematic bias by ALJs in the Queens office of the Social Security Administration 

 2   (including the ALJ who entered the decision from which Botta appeals).    Under 

 3   the settlement’s terms, Botta had to request this relief within sixty days after 

 4   receiving notice of her right to it.    Her prior attorney, however, made no such 

 5   request; and although her current counsel indicated at oral argument that she has 

 6   since asked the Commissioner for a new hearing, the request was rejected.   

 7   Under these circumstances, we turn to the merits of her appeal. 

 8         On appeal, Botta argues that the ALJ who adjudicated her benefits claim 

 9   did not properly credit Botta’s subjective complaints and did not accord sufficient 

10   weight to the opinion of one of Botta’s treating physicians.    We assume the 

11   parties’ familiarity with the facts and record of the prior proceedings, to which we 

12   refer only as necessary to explain our decision to affirm. 

13         Botta’s contention that the ALJ did not properly evaluate her subjective 

14   complaints is without merit.    While partially crediting Botta’s complaints of 

15   pain, the ALJ did not fully credit Botta’s statements “concerning the intensity, 

16   persistence and limiting effects” of her symptoms because (1) it was undisputed 

17   that objective medical tests did not display compression of the nerve roots, (2) 

18   multiple examining doctors did not observe significant atrophy or weakness, and 

                                               3
 1   (3) the record contained testimony from a medical expert that Botta’s complaints 

 2   were inconsistent with objective findings as well as testimony from Botta herself 

 3   that she was not receiving medical treatment for her symptoms in October 2003.   

 4   The ALJ set forth enough “specific reasons” supported by substantial evidence to 

 5   garner deference.    See Selian v. Astrue, 708 F.3d 409, 420 (2d Cir. 2013). 

 6          We also reject Botta’s argument that the ALJ did not give sufficient weight 

 7   to the opinion of one of her treating physicians, Dr. Robert Duca.    See Shaw v. 

 8   Chater, 221 F.3d 126, 134 (2d Cir. 2000).    As the ALJ found, examinations by two 

 9   other physicians, objective medical tests, and Botta’s history of conservative 

10   treatment were all inconsistent with Dr. Duca’s opinion.    And the ALJ properly 

11   relied on testimony from two medical experts who reviewed Dr. Duca’s records 

12   and independently concluded that the records lacked the specificity and findings 

13   necessary to support his opinion.    Weighing this body of contrary evidence 

14   against the length of Dr. Duca’s treating relationship and his status as an 

15   orthopedist, the ALJ “applied the substance of the treating physician rule” and 

16   provided “good reasons” for her decision not to give Dr. Duca’s opinion 

17   controlling or significant weight.    Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d 

18   Cir. 2004).   

                                               4
1         We have considered the remaining arguments and conclude that they are 

2   without merit.    For the foregoing reasons, the judgment of the District Court is 

3   AFFIRMED.                               

4                                          FOR THE COURT: 
5                                          Catherine O’Hagan Wolfe, Clerk of Court
6    




                                               5